internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-112786-99 date date legend distributing controlled_corporation subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-112786-99 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-112786-99 subsidiary subsidiary subsidiary llc llc llc llc llc llc partnership partnership partnership division division mutual funds busine sec_1 busine sec_2 busine sec_3 busine sec_4 date a date b plr-112786-99 date c date d date e state a state b state c state d country a country b country c country d country e country f country g country h products p x y q r s plr-112786-99 t u v j k l m dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated october october november november november december and date and january january february and date specifically you requested rulings under sec_355 of the internal_revenue_code the information you submitted is summarized below distributing is a publicly traded corporation organized under the laws of state a and the successor to corporation also a state a corporation incorporated in corporation merged with and into distributing on date a in a reorganization described in sec_368 the merger thereafter on date b distributing changed its name to its current name distributing is a calendar_year accrual_method taxpayer that has been indirectly engaged as the common parent of an affiliated_group of domestic and foreign_corporations the distributing group in four separate lines of businesses busine sec_1 busine sec_2 busine sec_3 and busine sec_4 within the oil_and_gas industry since by providing products and services used in the exploration and production of oil and natural_gas as of date c the issued and outstanding_stock of distributing consists of one class of common_stock in the amount of m shares mutual funds are shareholders of distributing controlled is a wholly owned subsidiary of distributing that was organized under the laws of state a on date d controlled has been directly engaged in busine sec_1 since its inception subsidiary is a wholly owned subsidiary of distributing organized under the plr-112786-99 laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state a that is directly engaged in busine sec_4 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of country a that is engaged directly in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of country b that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of country b that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state c that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_3 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state b that is directly engaged in busine sec_3 plr-112786-99 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_2 subsidiary owns l shares of distributing common_stock subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of country g that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of country g that is directly engaged in busine sec_1 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of country g that is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_1 subsidiary is a wholly owned subsidiary of distributing organized under the laws of country c that is directly engaged in busine sec_1 subsidiary is owned x by distributing and y by controlled and is organized under the laws of country d and is directly engaged in busine sec_1 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_1 subsidiary is a wholly owned subsidiary of distributing organized under the laws of state c that is directly engaged in busine sec_1 subsidiary is a country d corporation directly engaged in busine sec_1 of which distributing owns x and controlled owns y subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is directly engaged in busine sec_1 subsidiary is a country e corporation directly engaged in busine sec_1 of which distributing owns y subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of country h that is directly engaged in busine sec_3 subsidiary is a country f corporation directly engaged in busine sec_2 and busine sec_3 of which distributing subsidiary and subsidiary own q r and s respectively plr-112786-99 partnership is a state d limited_partnership directly engaged in busine sec_2 of which subsidiary owns x and subsidiary owns y partnership is an association_taxable_as_a_corporation for federal_income_tax purposes the merger was undertaken to expand the product and service offerings of distributing and corporation in connection with the expansion and development of additional phases of the oil_and_gas production process horizontal expansion and provide a broader geographic distribution outlet for many of distributing’s product lines at a time when the oil_and_gas industry was experiencing increased profits and demands that placed both corporations at near full utilization in particular distributing and corporation expected many synergies including those resulting from the integration of distributing’s busine sec_1 with corporation 1's busine sec_2 in the merger distributing issued p of its common_stock to the shareholders of corporation thereafter distributing made additional acquisitions where it issued additional shares of its common_stock the total amount of distributing shares issued in the merger and the additional acquisitions exceed of distributing’s shares outstanding immediately before the merger shortly after the merger the worldwide price of oil materially declined resulting in an approximate fall in the worldwide rig count the decline in oil price resulted in a substantial reduction in drilling and production activity which caused the industry’s revenues and operating income to fall dramatically the oil crisis as a result of the oil crisis the oil industry has implemented large scale restructurings in order to reduce costs improve efficiencies and become more competitive in light of an expected permanent change in market conditions the need to restructure has manifested itself through mergers and acquisitions which focus on providing products and services by an alternative means in particular distributing has responded to the oil crisis by expanding and changing busine sec_2 busine sec_3 and busine sec_4 by providing a more specialized and complete array of products and services for one or several phases of the oil_and_gas exploration and production process vertical expansion and move away from its post-merger horizontal structure which it can only do by making additional acquisitions distributing has also changed its busine sec_1 by acquiring businesses involved in the manufacture of raw materials so that it can provide its manufactured products at a lower price the necessary acquisitions require substantial amounts of capital which distributing must expend in order to remain competitive however the management of distributing is unwilling to make any capital expenditures with respect to busine sec_1 because busine sec_1 is a capital intensive business whose expected returns on investments are less than distributing’s expected returns from its other businesses additionally further long-term investments in busine sec_1 is inconsistent with distributing’s need to focus on its other businesses in light of the market conditions that now exist accordingly distributing’s busine sec_1 subsidiaries intend to raise their own plr-112786-99 capital through a proposed debt offering however investment bankers have advised distributing that its busine sec_1 subsidiaries would have a greater access to capital if its busine sec_1 subsidiaries made the debt offering not as subsidiaries of distributing but as a separate group consequently distributing proposes to move all of its busine sec_1 subsidiaries except controlled under controlled and distribute all of the stock of controlled on a pro-rata basis to its shareholders in order to effectuate the spin-off of controlled distributing will restructure its busine sec_2 busine sec_3 and busine sec_4 subsidiaries as well as its busine sec_1 subsidiaries which will allow distributing and controlled to meet the active_trade_or_business_requirement of sec_355 collectively the entire transaction will be referred to as the proposed transaction distributing will move its busine sec_1 subsidiaries under controlled in steps of the proposed transaction collectively steps will be referred to as the contribution and distribute controlled to its shareholders in step of the proposed transaction step will be referred to as the distribution the proposed transaction will be completed as follows subsidiary will liquidate and distribute all of its assets including a general_partner interest in partnership to subsidiary subsidiary will liquidate and distribute all of its assets to distributing distributing will form llc under the laws of state a and llc as a single-member entity will elect pursuant to sec_301_7701-3 to be disregarded as an entity separate from its owner distributing will contribute to llc the general_partner interest in partnership which distributing acquired in the liquidation of subsidiary distributing will contribute to subsidiary all of distributing’s interest in llc and all of the assets which distributing acquired in step from the liquidation of subsidiary other than certain intellectual_property which distributing will contribute to subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which plr-112786-99 distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary subsidiary will contribute to partnership all of the stock which subsidiary owns in subsidiary and the assets which subsidiary acquired from distributing in step subsidiary will liquidate and distribute all of its assets to partnership distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary subsidiary will contribute to partnership all of the stock which subsidiary owns in subsidiary subsidiary will liquidate and distribute all of its assets to partnership partnership as a single-member entity will elect pursuant to to be disregarded as an entity separate from its owner distributing believes that as a result of llc 5’s election to be disregarded as an entity separate from its owner in step partnership although legally owned by subsidiary and llc will constitute a single member entity owned by distributing for federal_income_tax purposes 19a distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary 19b subsidiary will contribute to llc of the stock which subsidiary owns in subsidiary 19c llc will contribute to partnership of the stock which llc owns in subsidiary distributing believes that as a result of llc 5's election to be disregarded as an entity separate from its owner pursuant to step plr-112786-99 and partnership 1’s election to be disregarded as an entity separate from its owner pursuant to step step 19c will constitute a non event for federal_income_tax purposes 19d subsidiary will contribute to partnership the remaining of the stock which subsidiary owns in subsidiary 19e subsidiary will liquidate and distribute all of its assets to partnership distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary all of the stock which distributing owns in subsidiary distributing will form llc and llc under the laws of state a each of llc and llc as a single-member entity will elect pursuant to sec_301_7701-3 to be disregarded as an entity separate from its owner distributing will contribute to llc and llc respectively and of the shares of stock distributing owns in subsidiary llc and llc will form partnership a state a limited_partnership by contributing their respective shareholdings in subsidiary to partnership partnership will elect pursuant to sec_301_7701-3 to be disregarded as an entity separate from its owners subsidiary will merge with and into partnership under the laws of state a partnership will distribute to llc and llc all of the shares of distributing common_stock which partnership acquired in the merger with subsidiary llc and llc will distribute to distributing all of the shares of distributing common_stock received in step subsidiary will elect pursuant to sec_301_7701-3 to be disregarded as an entity separate from its owner distributing will contribute to controlled all of the stock which distributing owns in subsidiary distributing will contribute to controlled all of the stock which distributing plr-112786-99 owns in subsidiary distributing will contribute to controlled all of the stock which distributing owns in subsidiary distributing will contribute to controlled all of the stock which distributing owns in subsidiary distributing will contribute to subsidiary distributing’ sec_1 share ownership in subsidiary distributing will contribute to controlled all of the stock which distributing owns in subsidiary distributing will contribute to controlled all of the stock which distributing owns in subsidiary distributing will contribute to controlled all of the stock which distributing owns in subsidiary controlled will purchase the shares of subsidiary from subsidiary controlled will form llc and llc each as a state a limited_liability_company and llc and llc as single-member entities will elect pursuant to sec_301_7701-3 to be disregarded as entities separate from their owner llc and llc will form partnership a state a limited_partnership in which llc will own a general_partner interest and llc will own a limited_partner interest partnership as a single-member entity will elect pursuant to sec_301_7701-3 to be disregarded as an entity separate from its owner distributing believes that as a result of llc 3's and llc 4's proposed elections to be disregarded as entities separate from their owner pursuant to step llc and llc will be treated as branches of controlled and thus partnership although legally owned by llc and llc will constitute a single-member entity for federal_income_tax purposes controlled will form subsidiary a state a corporation by contributing to subsidiary all of controlled’s intellectual_property controlled through llc and llc will contribute to partnership all of controlled’s remaining assets except for the cash required in steps and and liabilities plr-112786-99 controlled will form subsidiary a country h corporation by contributing cash to subsidiary subsidiary will use the cash received in step above to purchase from subsidiary all of the assets of its division which are engaged in busine sec_1 controlled will form subsidiary a country f corporation by contributing cash to subsidiary subsidiary will use the cash received in step above to purchase from subsidiary all of the assets of its busine sec_1 division which are engaged in the busine sec_1 distributing will cancel all currently existing inter-company indebtedness owed by controlled in excess of dollar_figuret but less than dollar_figureu the exact amount yet to be determined as a contribution_to_capital concurrent with the distribution controlled intends to consummate a public debt offering the debt offering pursuant to which controlled will seek to raise between dollar_figureu and dollar_figurev concurrent with the distribution controlled will use an amount of the proceeds of the debt offering required to repay the remaining inter- company indebtedness owed to distributing and if the required amount is not raised an interest-bearing promissory note having a principal_amount of between dollar_figuret and dollar_figureu and a term of less than five years will be issued to distributing for the remaining indebtedness owed to distributing controlled will increase the number of shares of controlled common_stock which controlled is authorized to issue from j to k by amending its certificate of incorporation controlled through a stock_dividend will increase the number of issued and outstanding shares of controlled common_stock all of which are currently held by distributing from j to that number required to enable distributing to effect the distribution in accordance with step distributing will distribute one share of controlled common_stock to the holder of each share of distributing common_stock outstanding on the record_date designated for the distribution after the distribution distributing’s president chief_executive_officer and chairman of the board will be a director and serve as the chairman of the board_of plr-112786-99 directors of controlled additionally four other directors of distributing will also be directors of controlled one other officer of distributing will serve as a part time officer of controlled to assist in the transition of controlled the overlapping directors all of the overlapping directors except the chairman of the board will be outside directors of controlled however the overlapping directors must abstain from voting as directors of distributing and controlled with respect to matters that involve a material conflict of interest between the companies in connection with the distribution distributing and controlled have entered into a transition services agreement for a period of one year and a preferred supplier agreement for a period of three years additionally distributing and controlled have entered into a tax_allocation_agreement by which distributing and controlled will allocate their corresponding tax_liabilities incurred during the time both corporations filed a consolidated_return the following representations have been made in connection with the proposed transactions a b c d e f the indebtedness owed by controlled to distributing after the distribution if any will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the distribution will be received by a stockholder as a creditor employee or in any capacity other than that of a stockholder of distributing the five years of financial information submitted on behalf of subsidiary is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of partnership is representative of the entity’s present operation and with regard to such entity there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations subsidiary and subsidiary that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 plr-112786-99 g h i j k l m n immediately after the distribution the gross assets of the business directly conducted by controlled as defined in sec_355 will have a fair_market_value of at least of the total fair_market_value of controlled’s gross assets immediately after the distribution the gross assets of the business directly conducted by subsidiary as defined in sec_355 will have a fair_market_value of at least of the total fair_market_value of subsidiary 3's gross assets immediately after the distribution the gross assets of the business directly conducted by subsidiary as defined in sec_355 will have a fair_market_value of at least of the total fair_market_value of subsidiary 14's gross assets following the distribution distributing through subsidiary and subsidiary and controlled will each continue the active_conduct of its respective business or businesses independently and with separate employees except as previously stated above the distribution is to be carried out for the following corporate business purposes i borrowing and ii fit and focus the distribution is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any stockholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation where the other corporation would be the surviving corporation or where the merger would effect a change in control of distributing or controlled or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business plr-112786-99 o p q r s t u v the total adjusted bases and the fair market values of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-19 except possibly for the distribution arrangement the preferred supplier agreement the tax_allocation_agreement and the transition services agreement payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv none of the mutual funds has any plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in distributing or controlled after the distribution w the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons plr-112786-99 will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled distributing owns all of the issued and outstanding_stock of controlled neither distributing nor controlled nor any other member of the distributing group has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the distribution other than subsidiary which was but is not now a usrphc and neither distributing nor controlled will be a usrphc immediately after the proposed transaction nearly of the direct or indirect subsidiaries in the distributing group are controlled_foreign_corporations cfcs as defined in sec_957 all of these subsidiaries will continue to be cfcs after the proposed transaction x y z aa subsidiary subsidiary and subsidiary are subsidiaries of distributing that are foreign sales corporations fscs as defined in sec_922 and each will continue to be a fsc after the proposed transaction bb except for subsidiary the distributing group currently holds no interest in a foreign_corporation that constitutes a passive_foreign_investment_company pfic as defined in sec_1297 cc no united_states_person who is currently a member of the distributing group will transfer intangible_property within the meaning of sec_367 to a foreign_corporation in connection with the proposed transaction dd the distributing group currently has only two members that are subject_to tax under sec_882 and sec_884 division a division of subsidiary a country f company and a cfc and llc a branch of subsidiary a country g company and a cfc division has been a disregarded_entity since its formation ee none of the steps in the proposed transaction are subject_to sec_882 and sec_884 based solely on the facts submitted and the representations made above we hold as follows plr-112786-99 neither the merger nor the distribution of the controlled common_stock in the distribution is part of a plan or series of related transactions pursuant to which one or more persons acquired or will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled sec_355 the contribution by distributing to controlled followed by the pro_rata distribution of the controlled common_stock in the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in the assets received from distributing in the contribution will equal the basis of such assets in the hands of distributing immediately prior to the contribution sec_362 controlled’s holding_period in the assets received from distributing in the contribution will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing on the distribution of all of the stock of controlled to its shareholders sec_361 distributing will recognize no gain_or_loss under sec_367 on its distribution of controlled common_stock in the distribution sec_1_367_e_-1 the earnings_and_profits of all cfcs transferred from distributing to controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such cfcs beginning after date during the period distributing held such foreign_corporations or was considered as holding such stock by application of sec_1223 while such corporations were cfcs will be attributable to such stock held by controlled sec_1_1248-1 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s stockholders on their receipt of plr-112786-99 the controlled common_stock in the distribution sec_355 the aggregate basis of the controlled common_stock and the distributing common_stock in the hands of each distributing stockholder after the distribution will equal the aggregate basis of the distributing common_stock held by such stockholder immediately before the distribution allocated between the controlled common_stock and the distributing common_stock in proportion to the respective fair market values of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled common_stock received from distributing by each distributing stockholder in the distribution will include the holding_period of the distributing common_stock held by such stockholder immediately before the distribution provided that such stockholder held the distributing common_stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 payments made by distributing to controlled or by controlled to distributing under the tax_allocation_agreement that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings in particular no opinions have been requested and none are provided about the federal_income_tax consequences of the various domestic restructuring transactions in the proposed transaction under sec_332 sec_351 or any other code provision additionally no opinion is expressed on whether any or all of the above- described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and any related regulations if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code plr-112786-99 furthermore no opinions have been requested and none are provided about the federal_income_tax consequences of the various foreign restructuring transactions involving distributing group subsidiaries in particular no opinion is expressed about the application of sec_304 to any foreign restructuring transaction or the effectiveness of any election under sec_301_7701-3 in addition no opinion is expressed about the application of sec_367 sec_367 sec_1248 sec_954 sec_954 or sec_964 to any foreign restructuring transaction in particular we express no opinion about step sec_28 sec_37 sec_43 and sec_45 the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns or the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
